Citation Nr: 1623402	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  07-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative spurring of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file is now with Pittsburg Foreign Cases as the Veteran resides overseas. 

This case was previously before the Board in July 2011 when the case was remanded for further development.  The RO most recently issued a supplemental statement of the case in July 2012 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability is manifested by painful motion and slight recurrent subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative spurring of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5010 (2015). 

2.  The criteria for entitlement to a separate 10 percent evaluation for right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for degenerative spurring of the right knee was granted in a November 2006 rating decision.  The RO assigned an initial noncompensable rating, effective October 1, 2004, the date of the Veteran's claim.  This was increased to 10 percent, effective October 1, 2004 in an August 2007 rating decision.  

The Veteran is rated at 10 percent for degenerative spurring of the right knee under DCs 5260-5010.

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply directs to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in June 2005, the Veteran reported that his knee hurt all the time and that it pops and cracks constantly.  He reported that he received shots in his knee in 2004 and used Motrin.  The Veteran demonstrated 140 degrees of flexion, and extension to 0 degrees.  Because of inconsistencies alleged with this examination, the Board remanded the Veteran's claim in July 2011 to afford him an additional examination. 

At a May 2012 VA examination range of motion testing reflected right knee flexion to 70 degrees, and extension to 0 degrees.  Following repetitive testing the Veteran was still able to perform 70 degrees of flexion and 0 degrees of extension.  It was noted that the Veteran had less movement than normal, weakened movement, pain and interference with sitting, standing and weight-bearing following repetitive use.  Muscle strength testing was slightly reduced on the right knee.  Stability testing reflected normal findings.  The VA examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  

The VA examiner stated that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  It was noted that the Veteran had undergone tendon repair in 2009.  It was specifically noted that the Veteran's only residual signs and symptoms due to this surgery were pain and stiffness in his right knee.  The VA examiner stated that the Veteran used a brace on a constant basis and a cane on a regular basis. 

The Board has also noted the Veteran's complaints of generalized pain in the right knee, regardless of range of motion.  However, the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.  The evidence does not support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings has also not been met.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

It is important for the Veteran to also understand that without problems such as his complaints of pain, there would be no basis for the current 10 percent rating for arthritis of the right knee.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation.  Without consideration of the problems he has cited, the current evaluation could not be justified.  

In other words, a noncompensable disability rating under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when the reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

As noted above, on VA examination in June 2005, the Veteran reported that his knee hurt all the time and that it pops and cracks constantly.  At his May 2012 VA examination it was noted that he used a brace on a constant basis and a cane on a regular basis.  Physical examination reflected slightly reduced muscle strength testing in his right knee.  The VA examination noted no instability or subluxation, and no meniscal condition. 

The Veteran has submitted several statements throughout the record.  He has been consistent in his complaints.  An August 2002 service treatment record noted complaints by the Veteran of his knee "catching."  In his August 2006 notice of disagreement the Veteran reported that he had been seen several times during his last two years of service and received shots in his knee as well as extensive physical therapy.  He reported constant pain in his knee.  In a March 2007 notice of disagreement the Veteran reported having difficulty walking up and down stairs or on an incline and also standing for any length of time.  In his October 2007 substantive appeal, the Veteran reported hearing a "click" every time he goes up a step.  He reported being told by his doctor that his knee "catches." 

Based on this evidence an additional rating under DC 5257 is warranted.  In determining the disability rating to assign, the Board has reviewed the Veteran's VA examination reports which reflect normal objective findings.  

Based on the Veteran's credible statements, and in light of his normal examination reports the Board finds that his symptomatology is no more than slight in nature and a 10 percent disability rating is appropriate for his right knee under DC 5257.  

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration. Moreover, although the Veteran underwent right knee surgery in 2009 for "tendon repair," there is no evidence to support separate ratings under either DC 5258 or DC 5259, as meniscal conditions have not been shown.  The symptomatology contemplated by these diagnostic codes has already been considered in the award of a separate rating for subluxation of the Veteran's right knee under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

To summarize the Board's findings, a separate 10 percent rating is warranted for the Veteran's right knee based on symptomatology that approximates slight recurrent subluxation.  A higher rating is not warranted for his right knee on the basis of limitation of motion.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran is competent to report symptoms of his right knee because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability when applied to appropriate diagnostic codes.

Such competent evidence-concerning the nature and extent of the Veteran's right knee-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disability is rated.  

With respect to his increased rating, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest ratings possible for his right knee disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence reflects that he is currently employed.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was initially afforded an examination for his knee in June 2005.  After determining there were inconsistencies in the June 2005 VA examination, the Board remanded the claim in July 2011 to afford the Veteran an additional VA examination in May 2012.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knee since the most recent VA examination.  

The Board finds the May 2012 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in July 2011.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for degenerative spurring of the right knee is denied. 

A separate 10 percent evaluation for right knee subluxation is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


